Title: To Benjamin Franklin from ――― de Cardone, 8 June 1777
From: Cardone, —— de
To: Franklin, Benjamin


Mon Venerable Docteur,
8 Juin 1777.
Ouvrés, lisez, tolle, lege le Memoire cy-inclus: vous y trouverez certainement l’expression d’un coeur honête, sans autre intérêt, que celui que l’Esprit d’une Concordance universelle peut inspirer; si je m’exprime fortement, c’est que je sens de même, et que je suis né avec une antipathie incurable contre tous les Monopoleurs; vous en avez éte assez longtems les victimes, pour me passer, même aprouver ma façon de penser; Je vous prie de me faire parvenir un mot de votre main, où de votre part, qui me témoigne, sans autre explication, si vous agréés mes efforts pour vous être utile, et à vos généreux compatriotes: Je suis dans tous les sentimens pour eux et pour vous, Mon Cher Docteur Votre très humble et très obeissant Serviteur
DE CARDONERue de Tournon à l’hôtel duSt. Esprit à Paris.
